COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-178-CV



JO ANNA KANUI, INDIVIDUALLY, 					        APPELLANT

AND AS NEXT FRIEND OF 

KYLEIGH ROBERTS



V.



TEXAS DEPARTMENT OF FAMILY 					         APPELLEES

AND PROTECTIVE SERVICES BY 

AND THROUGH CAREY COCKERELL, 

IN HIS OFFICIAL CAPACITY; STACI 

M . LOVE, CHRISTIN H. IVEY, REGENA 

ROBINSON, ALFRED FREEMAN, REGINA 

HARRIS, AND VERONICA TERRELL 

IN THEIR INDIVIDUAL AND OFFICIAL 

CAPACITIES

 

----------

FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “Motion For Voluntary Dismissal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by appellant
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.    



DELIVERED:  July 9, 2009  

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.